JUDGMENT

                               Court of Appeals
                          First District of Texas
                               NO. 01-14-00441-CV

                         T & T SUBSEA, LLC, Appellant

                                         V.

         CHAD W. WORRALL AND THOMAS ROYSTON, Appellees

          Appeal from the 127th Judicial District Court of Harris County.
                          (Tr. Ct. No. 2013-42192-A).

      This case is an appeal from the amended final judgment signed by the trial
court on April 17, 2014. After due consideration, the Court grants the appellant’s
motion to dismiss the appeal and request that all costs be assessed against the party
incurring the same. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against the party incurring the same.

      The Court orders that this decision be certified below for observance.

Judgment rendered January 27, 2015.
Per curiam opinion delivered by panel consisting of Justices Keyes, Higley, and
Brown.